DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims pending: 1-12.  The pending claims comprise 4 groups of claims:
	1) System1: 1-8,  
2) Device1: 9-11, and  
3) Apparatus1: 12, and 
4) Method1: 13-15.
As of 10/02/2020, independent claim 1 is as followed:
1.    A credit screening support system comprising:
[1] a vehicle-mounted device configured to acquire operational information on a vehicle; and 
[2] a server configured to compute credit information on a user of the vehicle based on the operational information received from: the vehicle-mounted device, the server including
[2,1] input means for inputting the operational information acquired by the vehicle-mounted device,
[2,2] credit information computing means for computing the credit information on the user based on the operational information input by the input means, and
[2,3] output means for outputting the credit information on the user computed by the credit information computing means.

Note: for referential purpose, numerals [1]-[2], and [2,1], [2,2] and [2,3] are added to the beginning of each device.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
(1) [2,2] credit information computing means for computing the credit information on the user based on the operational information input by the input means. 
(2) Income predicting means for predicting income information on the user.
Claim Interpretation
Claims 1-12 are apparatus claim.  In examination of the apparatus claim, the claims must be structurally distinguishable from the prior art.  While features of an apparatus claim may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See the followings:
(1) MPEP 2114 “Apparatus and Article Claims”.  
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Apparatus claims cover what a device is, not what a device does, i.e. “device which acts or performs ...".  
(3) Hewlett-Packard Co. vs. Bausch & Lomb Inc. (Fed. Circ. 1990).  Manner of operating the device or elements of the device, i.e. recitation with respect to the manner in which a claimed apparatus is intended to be employed/used, does not differentiate apparatus from the prior art apparatus.  
(4) Ex parte Masham, 2 USPQ2d 1647 (BPAI, 1987).  
	Proper apparatus claim formats are proposed below: 
1) actual structures or devices, i.e. a processor, a memory, a transmitter.  . 
2) Means plus function language, i.e. “means for determining a value …”,
3) device with “is configured to” (or configured to) language, i.e. 
“the device or processor is configured to determine a value....",
“the memory configured to store an application that includes instructions which, when executed by the processor, cause the processor to perform operations for planning activities, including the steps of:”.
	Also, phrases as shown in element (b) such as: “
Claim 8 and Claim 10:  The server grasps a payment status,
	The vehicle-mounted device switches the vehicle.
 appear to be “manner of operating the device/elements” or "a method step/action" and may not have patentable weight in an apparatus claim. 
Claim Rejections - 35 USC § 112
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Independent method claim 13 calls …”method comprising
	(i) Input means for…,

	(3i) output means for …”.
In other word, the credit screening support method comprising structural elements of an apparatus claim which is vague.  Method claims should comprise steps of.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).

Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-3 (system), 9 (apparatus), 12 (apparatus), and 13-15 (method1), are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over:
Name:					Publication:
(1) WESTERLAGE et al.		2011/0.307.141, and  
(2) ANNAPPINDI			2015/0.026.039.
As for independent claim 1 (system), 9 (apparatus), 12 (apparatus), and 13 (method1), 
WESTERLAGE et al. discloses a system for determining equipment utilization and payment amount for employees associated with vehicle 20 comprising:
[1] a vehicle-mounted device configured to acquire operational information on a vehicle; and 
{see Fig. 1, Vehicle 20, Motion Sensor 34, Ignition Sensor 32, Utilization Monitor 30}

    PNG
    media_image1.png
    545
    518
    media_image1.png
    Greyscale


[2] a server configured to compute payment (wages) information on a user of the vehicle based on the operational information received from: the vehicle-mounted device, the server including
{see Fig. 1, Monitoring Station “50”, and respective [0063] below}

    PNG
    media_image2.png
    141
    573
    media_image2.png
    Greyscale

[0055 ……server capable of distributing information relating to the utilization of the vehicles 20.], and 
[0072 …in connection with server embodiments, ..]
[2,1] input means for inputting the operational information acquired by the vehicle-mounted device,
{see Fig. 1, Vehicle 20, Motion Sensor 34, Ignition Sensor 32, Utilization Monitor 30}
[2,2] payment information computing means for computing the payment (wage) information on the vehicle based on the operational information input by the input means, and

    PNG
    media_image2.png
    141
    573
    media_image2.png
    Greyscale

[2,3] output means for outputting the payment information on the vehicle computed by the payment (wages) information computing means.
{see Fig. 3, Presentation Module “88”, and respective 
[0050 “… monitoring station 50 may include…, an interface module 84, an analysis module 86, a presentation module 88, and a display 90”].
WESTERLAGE et al. fairy teaches the claimed invention except for the function of the calculated value, credit value of the user and not the payment/wages (income) of the user.

{see Fig. 4 “Credit Risk”.

    PNG
    media_image3.png
    472
    450
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    633
    500
    media_image4.png
    Greyscale

If the employee has only 1 job and the job is associated with the utilization of the vehicle 20 of WESTERLAGE et al., then the job payment for the utilization of the vehicle on Jan. 1, 2020, i.e. $1,500/event/usage, and if it’s the only job for the month, then the income of the employee for the month of Jan. 2020 is $1,500/mth.  If the vehicle is used 3 times in February for a payment of $1,500/usage1, $1,200 /usage2, and $1,300 /usage2, then the income of the employee for the month of Feb. 2020 is $4,000/mth.
include in the income/payment screening system of WESTERLAGE et al. credit evaluation for user for computing the credit information of the user based on the user’s income (payment) as taught by ANNAPPINDI for predicting consumer credit score using income based credit score, see Fig. 5, and 9 and respective [0092].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dep. claim 2 (part of 1 above), which deals with the server’s features, includes a system for predicting income information, this is taught in ANNAPPINDI Fig. 4 and Fig. 9, as cited above.

    PNG
    media_image3.png
    472
    450
    media_image3.png
    Greyscale

1 above), which deals with a usage of the outputted credit information, being sent to a financial system, this is taught in WESTERLAGE et al. Fig. 1, wherein the outputted information is sent to the “Monitoring Station” 50, a financial system, for billing and wages preparation for employees.
As for dep. claim 11 (part of 9 above), which deals with a vehicle comprising the vehicle-mounted device of claim 9 or 10, this is taught in WESTERLAGE et al. Fig. 1 above, with vehicle 20 of Fig. 1.
As for dep. claims 14-15 (part of 13 above), which deals a program capable of executing the method of claim 13 and being stored in a storage medium, this is taught in WESTERLAGE et al. [0052].
[0052 ..station memory 82 may represent, in part, computer-readable storage media on which computer instructions and/or logic are encoded.]
 
    PNG
    media_image5.png
    383
    500
    media_image5.png
    Greyscale



Dependent claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over WESTERLAGE et al. /ANNAPPINDI as applied to claims 1-3 above, and further in view of (3) BHATIA, US 2019/0.095.898.
BHATIA is cited to teach features of the credit information, i.e., includes rank information about a credit limit.

    PNG
    media_image6.png
    236
    501
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the credit screening system of WESTERLAGE et al./ANNAPPINDI features of the credit information, i.e., includes rank information about a credit limit as taught by BHATIA for presenting to the user the relationship of ranking and credit limit, see [0118] above.  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 5 (part of 1 above), this is taught in BHATIA [0119] and [0125].

    PNG
    media_image7.png
    273
    500
    media_image7.png
    Greyscale

As for dep. claim 6 (part of 1 above), which deals the relationship between the classified credit rank and payment (income) /vehicle operation information, this is taught in ANNAPPINDI Fig. 9 which indicates the consumer’s credit score is a function of “ability to pay score” or user’s income potential.  For example, as shown in Fig. 4, the loan credit risk score depends on (1) willingness and (2) Capacity (Ability or income).  For the same unsecured loan credit risk, a person makes $5,000/mth would have a higher credit score than a person makes $2,500/mth.  

    PNG
    media_image3.png
    472
    450
    media_image3.png
    Greyscale

1 above), which deals with a type of vehicle information for the operational information, an operational status of the vehicle wherein the vehicle is a construction machine, this is taught in WESTERLAGE et al. Fig. 1, “Ignition Sensor” 32, or “Motion Sensor” 34 and respective [0019].

    PNG
    media_image8.png
    401
    475
    media_image8.png
    Greyscale


Dependent claim 8 (part of 1 above), and 10-11 (part of 9 above) are rejected under 35 U.S.C. 103 as being unpatentable over WESTERLAGE et al. /ANNAPPINDI / BHATIA as applied to claims 1-7, and 9 above, and further in view of (4) SCHERER et al., US 2008/0.077.541.
SCHERER et al. is cited to teach monitor and check the payment or billing status for a waste collection service of a customer and updates in real time the route of the waste collection vehicle based on the billing status of a customer by bypassing the accounts that are suspended and stopping at accounts that are in good standing.  See [0028-0031].

    PNG
    media_image9.png
    449
    500
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    609
    450
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in the credit screening system of WESTERLAGE et al./ANNAPPINDI /BHATIA a payment status for the service by the vehicle and transmit a control command for switching the service to on or off based on the payment status as taught by SCHERER et al. for effectively monitoring the waste disposal truck route and provides service to accounts that are in good standing, see [0029-0031].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would 
Note that in [0919] SCHERER et al. teaches the controlling of the ignition status and determining of the ignition status. 

    PNG
    media_image11.png
    389
    450
    media_image11.png
    Greyscale

As for dep. claim 11 (part of 9 above), which deals with a vehicle comprising the vehicle-mounted device of claim 9 or 10, this is taught in WESTERLAGE et al. Fig. 1 above, with vehicle 20 of Fig. 1.

No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on Monday-Friday, 7:00-4:30 PM ET.
(2)Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(3) If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
(4) Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689